Case 5:19-cv-00119-CAS-KK Document 1 Filed 01/22/19 Page 1 of 8 Page ID #:1



 1 ALEXANDER B. TRUEBLOOD (Cal. Bar No. 150897)
     TRUEBLOOD LAW FIRM
 2 10940 Wilshire Boulevard, Suite 1600
     Los Angeles, California 90024
 3 Telephone: (310) 443-4139
     Facsimile: (310) 943-2255
 4
     Attorneys for Plaintiff
 5 NOEMI CANCHE
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11 NOEMI CANCHE,                           )   Case No: 5:19-CV-00119
                                           )
12                                         )
                  Plaintiff,               )   COMPLAINT FOR:
13                                         )
           vs.                             )   (1) VIOLATIONS OF THE FAIR
14                                         )   DEBT COLLECTION PRACTICES
                                           )   ACT
15 EAGLE ADJUSTERS, INC., SMH              )
     LLC, and DOES 1 through 10,           )   (2) VIOLATIONS OF THE
16 inclusive,                              )   ROSENTHAL FAIR DEBT
                                           )   COLLECTION PRACTICES ACT
17                                         )
                  Defendants.              )   (3) CONVERSION
18                                         )
                                           )
19                                         )
                                           )
20                                         )
                                           )
21                                         )
                                           )
22                                         )
                                           )
23                                         )
                                           )
24                                         )
25
26
27
28

                                                                  COMPLAINT
 Case 5:19-cv-00119-CAS-KK Document 1 Filed 01/22/19 Page 2 of 8 Page ID #:2



 1         Plaintiff Noemi Canche hereby complains against defendants Eagle
 2   Adjusters, Inc. (“Eagle Adjusters”), SMH LLC dba Cars 911 (“Cars 911”), and
 3   Does 1-10, and alleges on information and belief as follows:
 4                                     OPERATIVE FACTS
 5         1.     Plaintiff purchased an automobile pursuant to a retail installment sales
 6   contract from defendant Cars 911, an automobile dealership, in Los Angeles,
 7   California. Plaintiff purchased the car primarily for personal, family, or household
 8   use. Cars 911 took a security interest in the vehicle, which was collateral for the
 9   contract. Cars 911 sold the contract to Capital One Auto Finance, and plaintiff
10   began making her monthly installment payments to Capital One.
11         2.     Capital One forced Cars 911 to repurchase a portfolio of loans, which
12   included plaintiff’s contract. Capital One told plaintiff that Cars 911 had paid off
13   her loan balance. Plaintiff received the pink slip to her vehicle. Cars 911 never
14   notified plaintiff in writing that it had repurchased her contract. Another finance
15   company got into contact with plaintiff and claimed it owned her contract, and
16   demanded that she make a payment at a convenience store. Plaintiff refused to
17   make a payment to a company she had never heard of, at a convenience store.
18         3.     Plaintiff was confused as to what was happening with her loan. She
19   contacted Cars 911 to try to clear up who owned the loan, and establish a payment
20   schedule. Cars 911 was not cooperative. Cars 911 requested that plaintiff rescind
21   the contract and sign a new one, and plaintiff declined. Not knowing whom she
22   should pay, or who if anyone owned her contract, plaintiff stopped making the
23   payments she had faithfully made up until the time Capital One closed her account.
24         4.     Without any notice to plaintiff, or any attempt to obtain payments on
25   the contract it now claimed to own, Cars 911 hired defendant Eagle Adjusters,
26   either directly or through a repossession forwarder, to repossess plaintiff’s vehicle.
27         5.     Eagle Adjusters and the Doe defendants repossessed plaintiff’s vehicle
28   by entering private property which was secured by a locked gate, without
                                           1
                                                                          COMPLAINT
 Case 5:19-cv-00119-CAS-KK Document 1 Filed 01/22/19 Page 3 of 8 Page ID #:3



 1   permission. Accordingly, Eagle Adjusters and the Doe defendants breached the
 2   peace in conducting the repossession of plaintiff’s vehicle, in violation of
 3   Commercial Code § 9609, the Collateral Recovery Act, Bus. & Prof. Code §
 4   7508.2(d), and the Fair Debt Collection Practices Act, 15 U.S.C. § 1692f(6).
 5          6.    The contract between Cars 911 and plaintiff is governed by the Rees-
 6   Levering Automobile Sales Finance Act, Civil Code § 2981 et seq. Under the Act,
 7   Cars 911 was required to send plaintiff a post-repossession notice granting her the
 8   right to reinstate or redeem her contract. Civil Code § 2983.2(a). Cars 911 failed to
 9   send plaintiff the required notice, and sold plaintiff’s vehicle for its own benefit.
10   This was a violation of the Act and a conversion.
11          7.    Cars 911 also failed to send the ten-day written notice of sale of
12   plaintiff’s vehicle which is required by Commercial Code § 9614, before selling it.
13   This was a violation of the UCC and a conversion.
14                                 JURISDICTION AND VENUE
15          8.    The court has original jurisdiction over this matter pursuant to 15
16   U.S.C. § 1692k(d). The court has supplemental jurisdiction over the state law
17   claims pursuant to 28 U.S.C. § 1367.
18          9.    Venue is proper in the Central District of California because a
19   substantial part of the events or omissions giving rise to the claim occurred in this
20   district, and defendants are subject to the court’s personal jurisdiction in this
21   district.
22                                         PARTIES
23          10.   Plaintiff is a natural person over the age of 18 years and is a resident of
24   the state of California.
25          11.   Defendant Eagle Adjusters, Inc. is a California corporation with its
26   principal place of business in Ontario, California.
27          12.   Defendant SMH LLC is a California limited liability company with its
28   principal place of business in Los Angeles, California.
                                            2
                                                                           COMPLAINT
 Case 5:19-cv-00119-CAS-KK Document 1 Filed 01/22/19 Page 4 of 8 Page ID #:4



 1          13.    Defendants Does 1 through 10 are persons or entities whose true
 2   names and capacities are presently unknown to plaintiff, and who therefore are sued
 3   by such fictitious names. Plaintiff is informed and believes and thereon alleges
 4   that each of the fictitiously named defendants perpetrated some or all of the
 5   wrongful acts alleged herein, is responsible in some manner for the matters alleged
 6   herein, and is jointly and severally liable to plaintiff. Plaintiff will seek leave of
 7   court to amend this complaint to state the true names and capacities of such
 8   fictitiously named defendants when ascertained.
 9          14.    Except as specifically noted herein, each defendant was the agent or
10   employee of each of the other defendants and was acting within the course and
11   scope of such agency or employment. The defendants are jointly and severally
12   liable to plaintiff.
13                         FIRST CAUSE OF ACTION
     (Against Defendant Eagle Adjusters for Violations of the Fair Debt Collection
14                     Practices Act, 15 U.S.C. § 1692 et seq.).
15          15.    Plaintiff realleges and incorporates herein by reference the allegations
16   of all paragraphs above.
17          16.    Plaintiff is a “consumer” who allegedly owed a “debt”, and defendant
18   Eagle Adjuster is a “debt collector”, as those terms are defined at 15 U.S.C. §
19   1692a. Defendant Eagle Adjusters uses instrumentalities of interstate commerce or
20   the mails in a business the principal purpose of which is the enforcement of security
21   interests.
22          17.    Defendant Eagle Adjusters violated 15 U.S.C. § 1692f(6) by taking
23   nonjudicial action to effect dispossession or disablement of property when (1) there
24   was no present right to possession of the property claimed as collateral through an
25   enforceable security interest; and/or (2) the property was exempt by law from such
26   dispossession or disablement.
27          18.    Plaintiff is entitled to any actual damages sustained by her as a result
28   of defendants’ conduct, in an amount according to proof, pursuant to 15 U.S.C. §
                                            3
                                                                            COMPLAINT
 Case 5:19-cv-00119-CAS-KK Document 1 Filed 01/22/19 Page 5 of 8 Page ID #:5



 1   1692k.
 2         19.    Plaintiff is entitled to $1,000 in statutory damages against each
 3   defendant pursuant to 15 U.S.C. § 1692k. Defendants committed their violations
 4   willfully and knowingly, and have frequently and persistently failed to comply with
 5   the FDCPA. The nature of defendants’ violations justifies the maximum statutory
 6   damages award available.
 7         20.    Plaintiff is entitled to the costs of the action, together with a reasonable
 8   attorneys fee, pursuant to 15 U.S.C. § 1692k.
 9         WHEREFORE, plaintiff prays for relief as set forth below.
10                          SECOND CAUSE OF ACTION
      (Against All Defendants for Violations of the Rosenthal Fair Debt Collection
11                    Practices Act, Cal. Civil Code § 1788 et seq.)
12         21.    Plaintiff realleges and incorporates herein by reference the allegations
13   of all paragraphs above.
14         22.    The California Legislature has found that “unfair or deceptive debt
15   collection practices undermine the public confidence which is essential to the
16   continued functioning of the banking and credit system and sound extensions of
17   credit to consumers.” Cal. Civ. Code § 1788.1(a)(2). It thus enacted the Rosenthal
18   Fair Debt Collection Practices Act, Cal. Civ. Code §§ 1788, et seq. (the “Rosenthal
19   Act”), to ensure the integrity of our banking and credit industry. Id. § 1788.1(b).
20         23.    Plaintiff is a “debtor” within the meaning of Civil Code § 1788.2(h) in
21   that she is a natural person from whom defendants sought to collect a “consumer
22   debt” alleged to be due and owing by reason of a consumer credit transaction.
23   “Debt” is defined under the Rosenthal Act to mean “money, property or their
24   equivalent which is due or owing or alleged to be due or owing from a natural
25   person to another person.” Civil Code § 1788.2(d).
26         24.    The defendants at all times relevant herein were “debt collectors”
27   within the meaning of Civil Code § 1788.2(c), in that they regularly and in the
28   ordinary course of business, on behalf of themselves or others, engage in acts and
                                           4
                                                                           COMPLAINT
 Case 5:19-cv-00119-CAS-KK Document 1 Filed 01/22/19 Page 6 of 8 Page ID #:6



 1   practices in connection with the collection of money or property which is due or
 2   alleged be due or owing by reason of a consumer credit transaction.
 3         25.     Defendants violated Civil Code § 1788.10(a) by using criminal means
 4   to cause harm to the property of plaintiff. Defendant Eagle Adjusters violated Bus.
 5   & Prof. Code § 7502.1(a) and committed a misdemeanor, by violating Bus. & Prof.
 6   Code § 7508.2(d). Defendant Eagle Adjusters also committed the crime of
 7   trespass, in violation of Penal Code 602(n). Defendant Cars 911 committed a
 8   misdemeanor, as set forth at Civil Code § 2983.6, when it willfully failed to provide
 9   plaintiff with statutory written notice under Civil Code § 2983.2(a).
10         26.     Defendants violated Civil Code § 1788.17, incorporating by reference
11   15 U.S.C. § 1692f, by using unfair or unconscionable means to collect or attempt to
12   collect an alleged debt.
13         27.     As a proximate result of defendants’ violations of the Rosenthal Act,
14   plaintiff has been damaged in amounts which are subject to proof. Plaintiff is
15   entitled to recover actual damages pursuant to Civil Code § 1788.17, incorporating
16   by reference 15 U.S.C. § 1692k(a)(1), or in the alternative, Civil Code §
17   1788.30(a).
18         28.     Defendants’ violations of the Rosenthal Act were willful and knowing.
19   Plaintiff is entitled to recover statutory damages of $1,000 per defendant pursuant
20   to Civil Code § 1788.17, incorporating by reference 15 U.S.C. § 1692k(a)(2)(A),
21   and Civil Code § 1788.30(b).
22         29.     Plaintiff is entitled to recover her attorneys fees and costs pursuant to
23   Civil Code § 1788.17, incorporating by reference 15 U.S.C. § 1692k(a)(3), or in the
24   alternative, Civil Code § 1788.30(c).
25         WHEREFORE, plaintiff prays for relief as set forth below.
26
27
28
                                             5
                                                                           COMPLAINT
 Case 5:19-cv-00119-CAS-KK Document 1 Filed 01/22/19 Page 7 of 8 Page ID #:7



 1                              THIRD CAUSE OF ACTION
                           (Against All Defendants for Conversion)
 2
           30.      Plaintiff realleges and incorporates herein by reference the allegations
 3
     of all paragraphs above.
 4
           31.      Plaintiff was entitled to immediate possession of her vehicle at the
 5
     time of repossession, because Eagle Adjusters had no right to repossess the vehicle
 6
     in breach of the peace.
 7
           32.      Defendant Eagle Adjusters wrongfully deprived plaintiff of the
 8
     possession of her vehicle by taking it in breach of the peace.
 9
           33.      After repossession, plaintiff was entitled to immediate possession of
10
     her vehicle by paying the reinstatement or redemption amount to Cars 911,
11
     pursuant to her rights under the Rees-Levering Act and the UCC.
12
           34.      After repossession, defendant Cars 911 wrongfully deprived plaintiff
13
     of possession of her vehicle, by failing to issue her the notices required by Civil
14
     Code § 2983.2(a) and Commercial Code § 9614, thus depriving her of statutory
15
     reinstatement/redemption rights, and then selling her vehicle without the required
16
     notices.
17
           35.      Plaintiff demanded her vehicle back from Cars 911 after repossession,
18
     but Cars 911 had already sold it.
19
           36.      Plaintiff has suffered and is entitled to recover damages for
20
     defendants’ conversion of her property.
21
           37.      Defendants acted with malice, oppression, and/or fraud towards
22
     plaintiff, within the meaning of Civil Code §3294, thereby entitling her to an award
23
     of punitive damages. Defendant Cars 911 has engaged in a malicious, oppressive,
24
     and fraudulent pattern and practice of conversion and violations of the Rees-
25
     Levering Act and UCC, by repossessing the vehicles of many of the consumers
26
     whose vehicles were in the repurchased Capital One portfolio, and then failing to
27
     issue post-repossession notices to these consumers, and selling their vehicles for its
28
     own benefit.
                                            6
                                                                           COMPLAINT
 Case 5:19-cv-00119-CAS-KK Document 1 Filed 01/22/19 Page 8 of 8 Page ID #:8



 1         38.    Defendants' corporate officers, directors, or managing agents are
 2   personally guilty of oppression, fraud or malice, had advance knowledge of the
 3   unfitness of the employees who acted towards plaintiff with malice, oppression, or
 4   fraud, employed such employees with conscious disregard for the rights or safety of
 5   others, and/or themselves authorized or ratified the wrongful conduct or knowingly
 6   accepted and retained the benefits of the wrongdoing.
 7         WHEREFORE, Plaintiff prays for relief as set forth below.
 8                                 PRAYER FOR RELIEF
 9         WHEREFORE, plaintiff prays for the following relief:
10         1. For actual damages,
11         2. For statutory damages;
12         3. For punitive damages;
13         4. For pre-judgment interest to the extent permitted by law;
14         5. For an award of attorneys’ fees, costs and expenses incurred in the
15   investigation, filing and prosecution of this action; and
16         6. For such other and further relief as the Court may deem just and proper.
17
                                 DEMAND FOR JURY TRIAL
18
           Plaintiff hereby demands a trial by jury under the United States and
19
     California constitutions.
20
21
     Dated: January 22, 2019                   Respectfully Submitted,
22
                                               TRUEBLOOD LAW FIRM
23
24
25                                             By:   ________/s/____________________
                                                     Alexander B. Trueblood
26
                                               Attorneys for Plaintiff
27                                             NOEMI CANCHE
28
                                           7
                                                                          COMPLAINT
